ROSEN, J.,
concurring in part and dissenting in part: Although I agree with the majority that courts in Kansas should adopt the relevant Restatement sections, Restatement (Second) of Torts § *427197 and Restatement (Second) of Torts § 345,1 respectfully dissent from that portion of the opinion that remands the case to the district court for further proceedings.
My review of the record and the governing legal principles persuades me that summary judgment was appropriate even under the Restatement rules and it is unnecessary to return the case for further proceedings. I base my opinion on three factors.
First, the record and the pleadings show that a clothesline looped around a clothesline pole in plain view on a March afternoon constituted the asserted negligent condition on the defendants’ property. I suggest that such a condition simply cannot serve as the basis of a negligence action. A duty to remove any object from one’s property that could in any fashion somehow be a factor in an injury to another person entering one’s property simply increases the possibility of liability and litigation to an absurd level. With some imagination, one can picture a flower pot, a drainpipe, a trash barrel, or a bicycle playing a role in a series of events leading to injury, even if those items are located in perfectly predictable and ordinary locations.
I suspect that there is little caselaw on the subject precisely because courts and litigators are so unlikely to posit negligence in such circumstances. But in Nichol v. Bell Tel. Co., 266 Pa. 463, 109 A. 649 (1920), as a matter of law the court found there could be no negligence in using an ordinary object in an ordinary way:
“The law demands tire use of due, reasonable, and ordinary care; but under the operation of this principle, it is a general rule that where an appliance, machine, structure or object is not obviously or inherently dangerous, and has been in daily use, and has proved uniformly adequate, safe and convenient, it may be further continued without the imputation of negligence, although it might have been made safer at slight expense. The owner is not required to anticipate and guard against dangers which might result from the improper use of objects which are safe in themselves and safe for the use for which they are designed.... An owner is never held negligent for failure to anticipate injury to children or adults from appliances not dangerous nor likely to become so.” 266 Pa. at 469-70.
See also, e.g., Falls v. Scott, 249 Kan. 54, 58-59, 815 P.2d 1104 (1991) (ordinary objects put to ordinary uses not generally considered to be dangerous instrumentalities); Kos v. Catholic Bishop of *428Chicago, 317 Ill. App. 248, 252-53, 45 N.E.2d 1006 (1942) (no duty to remove objects of regular use that may be converted into harmful objects; mere presence of such objects in public area does not constitute negligence).
Furthermore, a landowner “is under no duty to remove known and obvious dangers.” Miller v. Zep Mfg. Co., 249 Kan. 34, 43, 815 P.2d 506 (1991). Either the clothesline, hanging in plain view from a clothesline pole in the afternoon, was an obvious danger, in which case the defendants were under no duty to remove it, or it was not in itself a danger, in which case the defendants simply were not negligent. For these reasons, it is a dubious proposition that the defendants breached a duty to the plaintiff, even taking the facts in the light most favorable to him. See Cresswell v. End, 831 A.2d 673 (Pa. Super. 2003) (when meter reader fell into window well, no liability by homeowner because homeowner had no reason to know that window well presented unreasonable risk of harm and window well was open and obvious danger from which homeowner had no duty to protect meter reader).
My second concern with sending this case back for further proceedings is that the evidence that tire plaintiff provided did not show that the defendants maintained the clothesline in such a way that they breached any duty of care. The record shows that the plaintiff at one time asserted that the clothesline was hanging looped around the pole and was off the ground; another time he asserted that the line partially lay on the ground; and another time he conceded that he never saw how the line was arranged before the calf became entangled in it. In other words, the plaintiff asserts that the defendants maintained a hazardous condition on their property, but he is unable to describe what that condition was. The only relevant fact question before the court or before a jury would be whether the clothesline was negligently strung from the pole, but the plaintiff s own testimony was that he had no idea how the clothesline was strung from the pole.
Finally, I suggest that this court can easily find from the pleadings and record that the plaintiff has failed to establish proximate causation of his injuries, even assuming that he can demonstrate some land of breach of duty of care. Proximate cause is one nec-*429essaxy element of a successful tort action. Proximate cause is cause “ ‘ “which in natural and continuous sequence, unbroken by an efficient intervening cause, produces the injury, and without which the injury would not have occurred, the injury being the natural and probable consequences of the wrongful act.” ’ ” Kuxhausen v. Tillman Partners, 291 Kan. 314, 320, 241 P.3d 75 (2010) (quoting Rhoten v. Dickson, 290 Kan. 92, 114-15, 223 P.3d 786 [2010]). Individuals are not responsible for all possible consequences of their negligence, but only for those consequences that are probable according to ordinary and usual experience. Hale v. Brown, 287 Kan. 320, 322, 197 P.3d 438 (2008).
An accident that is not reasonably foreseeable by the exercise of reasonable care and prudence is not sufficient grounds for a negligence action. Woodruff v. City of Ottawa, 263 Kan. 557, 561, 951 P.2d 953 (1997). Natural and probable consequences are those that human foresight can anticipate because they happen so frequently they may be expected to recur. Chaplin v. Gas Service Co., 194 Kan. 26, 30, 397 P.2d 317 (1964). “It is a well recognized rule of law, frequently applied by this court, that one is not negligent in failing to anticipate danger which could not reasonably be expected.” 194 Kan. at 29.
Whether a plaintiff has established proximate cause is ordinarily a question of fact. However, when all of the evidence on which a party relies is undisputed and susceptible to only one inference, the question of proximate cause becomes a question of law. Hale, 287 Kan. at 324. Whether an intervening cause precludes liability relates to legal causation and comes into play after the plaintiff has established causation in fact. Puckett v. Mt. Carmel Regional Med. Center, 290 Kan. 406, 421, 228 P.3d 1048 (2010).
An intervening cause is one that actively operates to produce harm to another party after the actor has committed a negligent act or omission. An intervening cause absolves a defendant of liability only if it supersedes the defendant’s negligence, that is to say, the intervening cause breaks the connection between the initial negligent act and the resulting harm. Puckett, 290 Kan. at 421. If, however, the intervening cause is foreseen or was reasonably fore*430seeable, the first actor’s negligence may be considered, the intervening cause notwithstanding. Puckett, 290 Kan. at 421.
Although the courts below and Wrinkle-make much of his status as trespasser or invitee/licensee, it is questionable whether that distinction matters in this case. As the Texas Supreme Court noted in Mellon Mortg. Co. v. Holder, 5 S.W.3d 654, 655 (Tex. 1999):
“Because [the defendant] was an unforeseeable victim regardless of her status [as invitee, lecensee, or trespasser], it is unnecessary to determine into which of the three categories she falls. Instead, we focus on general foreseeability principles that limit the scope of tire defendant’s duty in this case.”
In the present case, a bizarre series of events took place between the defendants’ putative negligent acts of leaving the gate open and leaving a clothesline on a pole, and the ultimate unfortunate injury to the plaintiff. The plaintiff escorted cattle onto the defendants’ property; a calf got caught in the clothesline; the plaintiff elected to set the calf free from the clothesline; the calf got caught in the line that the plaintiff chose to pull off of it; and the calf pulled the line in such a way that it knocked die plaintiff down on a concrete pad. It was a calf running free on the defendants’ land and the plaintiff s decision to free the calf from the clothesline that immediately caused the injury. The placement of the clothesline was remote to the injury and its potential for causing harm was simply not foreseeable.
In State Farm v. Huyghe, 144 Mich. App. 341, 375 N.W.2d 442 (1985), the court considered insurance coverage when the insured defendant tried to drive his truck below a clothesline that was attached to a house by a cleat. The truck hit the line and the cleat tore free from the house and struck the victim in the head. The defendants argued that the victim’s injuries resulted from the negligent placement of the clothesline, not from the use of the motor vehicle. The Michigan Court of Appeals disagreed, holding that any risk created by the placement of the clothesline was the result of the truck being driven in that area. 144 Mich. App. at 347.
In the case before us, tire immediate cause of injury was a calf somehow knocking down a visitor on the defendants’ property. The plaintiff saw the calf and saw the clothesline looped around the *431calf. The plaintiff elected to try to remove the clothesline from the calf Nothing within that sequence of events hints at negligence on the part of the defendants. If the defendants were negligent in leaving a gate open and in leaving a clothesline on a clothesline pole, that negligence was so mitigated by subsequent, intervening, unforeseeable events that the plaintiff s burden of showing proximate causation could not be met. I suggest that this is a classic example of the doctrine of volenti non fit injuria, meaning that an individual who voluntarily risks danger cannot recover for any resulting injury. See Black’s Law Dictionary 1605 (8th ed. 2004).
The majority would not allow us to consider these factors, but a review of the pleadings below shows that the defendants specifically asked the court to decide that the plaintiff failed to demonstrate a breach of a duty of “reasonable care under all the circumstances.” The defendants also argued that the plaintiff failed to proffer proof that the clothesline was attached to the pole in a negligent manner. Furthermore, the defendants explicitly argued that the land of harm that occurred was not foreseeable and that the chain of causation was interrupted by the plaintiff s decision to free the ensnared calf It is true that these arguments could have been made more extensively, but they were more than “incidental,” and the law does not require a certain number of words or a certain degree of depth to an argument in order to preserve it.
I would decide this case as a matter of law on the basis of the pleadings and record developed before the district court, and I would affirm the judgment of the district court for reasons other than those on which the district court relied.